
	

113 HJ 55 IH: Proposing an amendment to the Constitution of the United States relating to the equal application to the Senators and Representatives of the laws that apply to all citizens of the United States.
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 55
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. DeSantis (for
			 himself and Mr. Salmon) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to the equal application to the Senators and
		  Representatives of the laws that apply to all citizens of the United
		  States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					Congress shall make no law respecting the
				citizens of the United States that does not also apply to the Senators and
				Representatives.
					.
		
